Filed 3/28/14 In re E.M. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re E.M., a Person Coming Under the                                B250066
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. CK92399)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

H.M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Stephen
Marpet, Juvenile Court Referee. Affirmed.
         Jesse F. Rodriguez, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Aileen Wong, Deputy County Counsel, for Plaintiff and Respondent.


                                       __________________________
       H.M. (mother), a California resident, appeals from an exit order granting R.M.
(father), a New Jersey resident, sole legal and physical custody of E.M. and imposing
strict conditions on mother’s visitation. Mother contends the dependency court abused its
discretion when it (1) entered a Child Custody Abduction Prevention Order without
sufficient evidence of risk that mother would take E.M. without permission; (2) ordered
a maximum amount of in-person visitation without also identifying a minimum and
granted father sole authority to approve visits outside of New Jersey; and (3) required
two monitors approved by father for any in-person visitation. We conclude the court’s
order does not constitute an abuse of discretion, and therefore, we affirm.


                   STATEMENT OF FACTS AND PROCEDURE1


       Mother and father are the divorced parents of E.M., a ten-year-old girl. Mother
and father met in South Korea while father was working as an English teacher and were
married in April 2003. Mother had worked at Hewlett Packard, Exxon Mobil, and
Logitech in South Korea. In March 2004, shortly after E.M. was born, mother took a
leave of absence from her job and brought E.M. to California to live with father, who had
returned to the United States to find work.
       Between 2004 and 2006, at least two reported incidents of domestic violence took
place between E.M.’s parents, and mother learned that father had been hospitalized for
schizophrenia at least twice while he was in the United States and she was still in Korea.
Mother looked for work, but because her education and work experience was in South
Korea, she was unable to find a job. Their divorce was finalized in 2008, and the family
law court granted mother sole custody of E.M., with monitored visitation rights for
father. In March 2010, the family law court gave father joint legal custody and modified


1     Many of the facts discussed in the November 19, 2013 unpublished opinion in
case No. B245227—mother’s appeal from jurisdictional findings and dispositional
orders— are also relevant to the current appeal. We repeat the facts recited in that
opinion as appropriate.


                                              2
the visitation schedule to permit monitored visits on alternate weekends. Father has a
history of schizophrenia but has been compliant with his medications and in good mental
health for the past six years. He lives in New Jersey.
       In December 2009, mother took E.M. to an urgent care facility when she was
experiencing “flu-like symptoms.” Mother discovered mold in her apartment a month
later near the kitchen sink. She moved out of the apartment in January 2010 and claims
she and E.M. have been suffering from mold exposure ever since. She has taken E.M. to
multiple doctors, repeatedly faxing lists of medical tests that she wants the doctors to run
on E.M. to explain symptoms such as frequent urination, dark and pungent diarrhea,
black bruises appearing on hands only at night, and difficulty breathing. Doctors
observed that E.M. had a flat affect and would usually repeat verbatim the symptoms
described by mother.
       Dr. Mona Shah was E.M.’s treating physician for over a year. In Dr. Shah’s
opinion, “[m]other believes that she has the exact same thing as [E.M.] Mother is
paranoid or obsessive compulsive. She types out a manifest and a check list of lots of
blood tests she wants done. She has been offered therapy at the clinic but she has not
accepted. She believes she is dying f[rom] mold and something in her computer
keyboard, and that she has cancer. We believe that mother needs a mental health
evaluation. The child is a[t] risk because of mother’s delusions. The child has no signs
of mold exposure, [E.M. is] a healthy child. We can’t keep poking and prodding this
child because her mother believes she is sick.”
       Dr. Lidia Alonso saw E.M. several times and found nothing wrong. She described
mother as “obsessive” and “relentless” in insisting that E.M. was ill and seeking multiple
tests for E.M. Dr. Alonso and UCLA tried referring mother for mental health treatment,
but she did not go.
       Letters between mother and the insurance company list numerous physical
complaints and criticizing the doctors’ lack of response. According to a children’s social
worker (CSW), “mother’s writings alone are extremely concerning. The mother appears
relentless in her pursuit of labeling [E.M.] as ill, which will then result in unnecessary


                                              3
medical tests and treatment, let alone emotional damage that stems from one being told
repeatedly that they are not well and possibly very sick.”
       Dr. Paula Kuhlman wrote a letter to mother dated January 20, 2012, expressing
concern that mother was suggesting symptoms to E.M. and subjecting her to unnecessary
testing and doctor visits. Dr. Kuhlman notified the Department of Children and Family
Services (Department) of her concerns for E.M.’s safety. The Department commenced
an investigation.
       On February 15, 2012, a CSW interviewed E.M. at school. E.M. reported feeling
fine at school but having nausea and frequent urination at home. A school staff member
reported that when she walked E.M. back to class after E.M. spoke with the CSW, E.M.
said, “I always knew this day would come.” Mother faxed a letter to the CSW several
days later stating that E.M. “forgot to mention a few things” during the CSW’s visit to the
school. Mother said E.M. had “too many symptoms,” which she forgot to include.
Mother claimed E.M. had “Diarrhea, Stomach ache, Headache, Runny and Itchy Nose,
Leaky gut feeling (her left side), Bruise on her hands, Pain in her heel, Frequent Urine
and change in color of urine, Blurry Eyes, Coughing, Nausea, Vomiting (8 times), Itchy
Skin, Skin Rash, Short Breath, Chest Pain.”
       On February 28, 2012, father reported to a CSW his feeling that mother
overreacted to possible altitude sickness and carbon monoxide poisoning. He said, “the
sad part about all of this is that Mother really believes that she and [E.M.] are ill.” He
reported that when mother is under a lot of stress, she dreams of these types of illnesses
and then researches them. He is concerned because mother said she is going to have
surgery to remove the mold from her body, and he feared that mother will find someone
to do surgery on his daughter as well.
       On February 29, 2012, the dependency court issued a warrant to remove E.M.
from her home. Mother became very agitated when the Department sought to remove
E.M., yelling that E.M. could not go and grabbing her to prevent her from leaving.
Mother claimed she and E.M. were getting ready to leave for Korea. The Department
needed assistance from law enforcement because mother was not cooperative. E.M. was


                                              4
placed in a foster home. At the March 5, 2012 detention hearing, the court ordered
monitored visitation for mother twice a week and reasonable monitored visitation for
father.
          During the course of the dependency proceeding, mother sent numerous e-mails to
the Department, father, and paternal grandparents describing E.M.’s purported illnesses,
criticizing E.M.’s medical care, and urging further medical treatment. After repeatedly
complaining to CSWs about the “poor quality of air” in the Department’s offices, mother
sent 12 e-mails between May 26 and July 10, 2012, detailing her own and E.M.’s
illnesses. A June 14, 2012 e-mail threatened: “Our further health damage from this point
will become the whole responsibility of your office.”
          From April through August 2012, mother demonstrated a lack of insight into how
her statements and actions were impacting E.M. Around April 30, 2012, the foster
parents complained of harassing behavior by mother, and E.M.’s counsel requested that
mother’s monitored visits take place at the Department’s offices only. During a May 10,
2012 visit, mother looked through a giant anatomy book with E.M. and told E.M. to
shower every day because sweat would create a fungus on E.M.’s body if E.M. did not
shower. The Department’s May 22, 2012 report2 states E.M. “is at very high risk of
harm. Since the mother continues to believe her child is ill, it is likely the mother will
continue to seek out unnecessary invasive medical examinations for her child as well as
emotional damage that stems from one being told repeatedly that they are not well and
possibly very sick.” After a visit on June 12, 2012, mother told the CSW that E.M could
come home. She explained that her mold case had settled, but that the money was being
held until E.M. was returned to her care. She also stated that she and E.M. were about to
go to Korea and she had nothing and no job. In August 2012, mother violated the
dependency court’s orders to not discuss health matters during visits with E.M several
times, telling E.M. that she smelled and needed to shower, and brush her teeth more



2       The dependency court entered several reports into evidence on the first day of the
jurisdiction hearing on September 20, 2012.


                                              5
often. E.M. was increasingly uncomfortable during visits with mother and would go to
the restroom to give herself a break from mother’s presence. E.M. no longer wanted to
visit mother and preferred to live with father in New Jersey instead.
       On August 31, 2012, the Department requested the twice weekly visits be
terminated based on mother’s deteriorating behavior. The Department’s request pointed
out that “mother has demonstrated numerous volatile, inappropriate, and harmful
behaviors during her visits with [E.M.] The child has been exposed to numerous bouts of
rage, frustration, and anger exhibited by the mother warranting the Department’s
discretion to terminate visits early. In addition, the visits have recently become
monitored by two [CSWs] due to mother’s volatility.” The dependency court ultimately
suspended mother’s visits with E.M. on September 4, 2012, pending the jurisdiction
hearing.
       In early September, the dependency court granted the Department’s request to
appoint Dr. Steve Ambrose, a psychologist, as an expert to evaluate mother and father
and make recommendations for E.M.’s placement and parent’s visitation rights at
disposition. The court order directed Dr. Ambrose to opine on mother’s ability to use
services, her current psychological condition, and her ability to remain symptom free.
Mother objected to the appointment and never returned Dr. Ambrose’s calls to arrange an
evaluation. Although Dr. Ambrose did not interview or evaluate mother, he did review
the court records and interviewed the CSW on the case. Based on the information before
him, Dr. Ambrose concluded there was a significant likelihood of emotional abuse if
E.M. returned to mother. “Given [mother’s] reported lack of involvement in treatment
and her continued highly inappropriate behavior during monitored visits, there is little
reason to believe that she could provide a safe and stable home environment for [E.M.]
Based on the report of both [E.M.] and [the CSW], [mother] continues to display poor
judgment, emotional volatility, and a severe lack of insight. [E.M.] clearly does not feel
safe and comfortable with [mother] even when their visits are monitored.” Dr.
Ambrose’s report recommended that E.M. be placed with her father in New Jersey, and




                                             6
that visitation between E.M. and mother be discontinued until mother participates in
treatment and demonstrates an improved ability to regulate her emotions and behavior.
       On October 24, 2012, the dependency court sustained allegations under section
300, subdivisions (b) and (c). At a disposition hearing on October 30, 2012, the court
ordered E.M. to remain removed from mother and placed with father in New Jersey. The
court ordered visitation as follows: “The mother’s visits are to take place at the
[Department] office twice a year in Los Angeles. Appropriate security including 2 CSWs
are to be monitoring the mother’s visits. If the mother does visit the child in New Jersey
she may see the child in a monitored setting twice during the week for 2 hours in
duration. Two appropriate monitors are to be supervising the mother’s visits in New
Jersey as well. Whenever the mother visits the child and or speaks to [the child] by the
phone she is not to discuss any health issues, or illness. The mother is not allowed to
bring books or articles related to anatomy or medical issues. Furthermore, the mother is
not allowed to take the child outside of the Los Angeles Area, New Jersey and or the
United States whenever she is visiting. Also, the mother is not allowed to go to the
child’s school except for a school function. [Mother] is allowed to speak to the child by
the phone twice a week for up to 15 minutes in duration.”
       On November 7, 2012, the dependency court clarified that the case plan filed with
the court on October 30, 2012, was part of the court’s orders, reiterating its earlier orders
regarding visitation, its prohibition against mother obtaining a passport for E.M., and its
orders regarding individual and psychiatric counseling for mother. The court ordered that
mother was not permitted to obtain Korean or American passports for the child.
Mother’s visits were to take place once a month and once a week when she was in New
Jersey. All monitors were to be approved by the Department and could not be health
services aides (HSA). Mother was only allowed to attend E.M.’s school functions if she
was invited. Mother was allowed telephone contact with E.M. twice a week for up to 15
minutes, only during daylight hours. The Department did not have discretion to liberalize
mother’s visits. The court also clarified that it was ordering mother to see a psychologist




                                              7
who was not an intern and the psychologist was to address all case-related issues. The
court also ordered mother to participate in psychiatric counseling.
        By April 30, 2013, mother had not obtained psychological or psychiatric
counseling as ordered by the dependency court, nor did she submit to an evaluation under
Evidence Code section 730. When a CSW asked her about therapy on December 18,
2012, mother responded: “The court can’t force anyone to go to therapy when the
therapist says there are no symptoms” and produced a copy of a therapist’s letter dated
Apri1 5, 2012, stating mother did not present any issues. Mother refused to meet with
Dr. Ambrose because “he is paid by the government.”
        The Department had some difficulties arranging phone visitation. Mother claimed
to work at Google seven days a week, stated she always worked late, and claimed she
could only call E.M. during her lunch hour, which conflicted with E.M.’s after-school
activities. Father’s wife monitored phone calls and reported problems, including having
to end at least one call early because mother repeatedly discussed case matters with E.M.,
even after being warned to stop. Mother would argue that 15 minutes had not passed and
that people were forcing E.M. to say things. E.M. acknowledged that phone calls with
mother made her uncomfortable and expressed a desire for fewer calls, “maybe once per
week.”
        Mother did not visit E.M. in New Jersey, despite the court order permitting her to
do so. Instead, mother e-mailed the Department to propose a two-day visit in Las Vegas
on December 20 and 21, 2012, and a one week visit in California from December 20 to
27, 2012. When a CSW attempted to explain the parameters of the dependency court’s
order, mother responded stating: “In this case, I have no choice but suing a social worker
who made the following request. I will not pay $1000 to see my child for 2 hours in your
office.” She later asked the Department to pay for her to flight to New Jersey, have her
friend monitor the visit, and see E.M. from 9:00 a.m. to 5:00 p.m. on February 2 and 3,
2013.
        In the same time frame, E.M. adjusted very well to living with her father and step-
mother in New Jersey. In December 2012, she wrote her mother a letter stating she loved


                                             8
it “and to be truthful, I am not intending on going back to live with you. No one is telling
me to say that and I am not joking.” E.M. was successfully attending therapy. Father
completed a 12-week parenting program and continued ongoing counseling and
psychiatric care.
       On May 14, 2013, the dependency court terminated jurisdiction over the
dependency matter and adopted an exit order giving father sole physical and legal
custody of E.M. The order included a Child Abduction Prevention Order. It also granted
mother one monitored phone call per week for 15 minutes on Saturdays and a maximum
of one in-person visit per month for two hours, supervised by monitors previously
approved by father. In-person visits were to take place in New Jersey, unless a different
location was approved by father. Mother was to bear the costs of arranging her own
transportation and the cost of two monitors, previously approved by father.


                                        DISCUSSION


       When the juvenile court terminates jurisdiction, it has authority to make “exit
orders” addressing custody and visitation. (§ 362.4; In re T.H. (2010) 190 Cal. App. 4th
1119, 1122-1123.) Section 362.4 provides in pertinent part: “Any order issued pursuant
to this section shall continue until modified or terminated by a subsequent order of the
superior court. The order of the juvenile court shall be filed in the [family law]
proceeding . . . at the time the juvenile court terminates its jurisdiction over the minor,
and shall become a part thereof.” The court’s exit orders “become part of any family
court proceeding concerning the same child and will remain in effect until they are
terminated or modified by the family court.” (In re T.H., supra, at p. 1123.)
       We review a dependency court’s decision to terminate jurisdiction and issue
custody and visitation orders under section 362.4 for abuse of discretion. (Bridget A. v.
Superior Court (2007) 148 Cal. App. 4th 285, 300.) When a determination is “committed
to the sound discretion of the juvenile court, . . . the trial court’s ruling should not be
disturbed on appeal unless an abuse of discretion is clearly established. [Citations.] As


                                               9
one court has stated, when a court has made a custody determination in a dependency
proceeding, ‘“a reviewing court will not disturb that decision unless the trial court has
exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination [citations].”’ [Citations.] And we have recently warned: ‘The
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial court.”’
[Citations.]” (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-319.) Where substantial
evidence supports the order, there is no abuse of discretion. (In re Daniel C. H. (1990)
220 Cal. App. 3d 814, 839.) “It is not our function to weigh the credibility of the
witnesses or resolve conflicts in the evidence. [Citation.] Rather we must indulge in all
reasonable inferences to support the findings of the juvenile court and must review the
record in the light most favorable to the juvenile court’s orders.” (Ibid.)


Child Abduction Prevention Order


       Mother contends the dependency court abused its discretion by entering a Child
Abduction Prevention Order when there was insufficient evidence that any measures
were needed to prevent mother from abducting E.M. Mother also contends the restriction
preventing her from removing E.M. from the state of New Jersey and the United States of
America is overly broad, excessive, and unwarranted. We disagree. The court’s decision
to include a Child Abduction Prevention Order and to restrict travel outside of New
Jersey and the United States was neither arbitrary nor capricious, but rather was well
grounded in the facts before the court.
       In determining whether measures are needed to prevent abduction, the dependency
court must consider “the risk of abduction of the child, obstacles to location, recovery,
and return if the child is abducted, and potential harm to the child if he or she is
abducted.” (Fam. Code, § 3048, subd. (b)(1).) In determining risk, the court may
consider a party’s lack of strong ties to the state, or the existence of strong ties to another


                                              10
state or country, including foreign citizenship (id., subd. (b)(1)(C) and (D)), “[w]hether a
party has a history of a lack of parental cooperation or child abuse” (id., subd. (b)(1)(G)),
and previous threats “to take, entice away, keep, withhold, or conceal a child in violation
of the right of custody or of visitation of a person” (id., subd. (b)(1)(B)).
       The dependency court found that mother posed a risk of abduction based on her
lack of strong ties to the state, her strong ties to another country, and her history of non-
cooperation. Mother is a South Korean citizen who was born and raised in South Korea.
She moved to the United States to live with E.M.’s father, but she has since divorced, and
there is no evidence she has any family in the United States other than E.M., who holds
dual citizenship between the United States and Korea. Mother emphasizes that she did
not take E.M. to Korea when she had both the authority and the opportunity to do so. But
when the Department initially detained E.M. on March 1, 2012, mother refused to
voluntarily release the child, stating they were getting ready to leave for Korea. The
Department needed assistance from law enforcement to take E.M. into protective
custody. In March 2012, the dependency court ordered mother to turn over E.M.’s
passport and ordered mother not to seek any renewal of E.M.’s passport, so that there was
no opportunity for mother to take E.M. and flee the country. On June 21, 2012, mother
informed the Department that her mold case had settled, and she needed E.M. returned to
her custody so she could obtain the settlement money, and that she and E.M. were about
to go to Korea. She explained that she had sold her possessions, she had nothing and no
job, and she could find better work in Korea. In January 2013, mother wrote to E.M. that
she had moved their belongings into storage because mother planned on taking E.M. to
Korea, “when the case is over as I won my appeal as you already know.” Each of the
foregoing facts supports an inference that mother has strong ties to Korea and a desire to
take E.M. to Korea.
       Mother has also demonstrated an unwillingness to cooperate in parenting, verbally
attacking father and his wife during telephone calls with E.M, and accusing father and his
wife of taking E.M. away and forcing E.M. to say things that are not true. Mother
repeatedly refused or failed to follow court-ordered restrictions on her visits with E.M.


                                              11
She brought medical texts to the visits and asked E.M. questions about her health even
after the dependency court ordered her not to do so. Mother’s inability to adhere to the
court’s restrictions ultimately led the court to suspend visitation until the jurisdictional
hearing.
       The dependency court must also consider the risk of potential harm in determining
whether abduction prevention measures are needed. If mother were to abduct E.M., the
potential harm is great. As recently as April 19, 2013, the Department found a “‘VERY
HIGH’ risk of future abuse or neglect if the child was returned home to her mother . . . .”
Mother refuses individual counseling and denies the need for any therapy and yet
continues to discuss health concerns and case details in written and phone
communications with E.M, in defiance of court orders and with no regard to the
emotional trauma her actions cause E.M. Based on the foregoing facts, we conclude the
dependency court’s inclusion of a Child Abduction Prevention Order as part of its exit
order was not an abuse of discretion.


Restrictions on Visitation


       When making exit orders determining custody and visitation, the dependency
court is required to make an informed decision concerning the best interests of the child.
(In re John W. (1996) 41 Cal. App. 4th 961, 973.) “The power to determine the right and
extent of visitation by a noncustodial parent in a dependency case resides with the court
and may not be delegated to nonjudicial officials or private parties. [Citation] This rule
of nondelegation applies to exit orders issued when dependency jurisdiction is
terminated. [Citations.]” (In re T.H., supra, 190 Cal.App.4th at p. 1123) A visitation
order may properly delegate responsibility for managing the details of visits, including
their time, place and manner. (In re Moriah T. (1994) 23 Cal. App. 4th 1367, 1374.) But
it cannot delegate to a third party discretion to determine whether visitation will occur, as
opposed to simply the management of the details. (In re S.H. (2003) 111 Cal. App. 4th
310, 317-320 [improper delegation to child]; In re Donnovan J. (1997) 58 Cal. App. 4th
12
1474, 1476-1478 [improper delegation to therapist].) In In re Chantal S. (1996) 13
Cal. 4th 196, 213, the California Supreme Court upheld a lower court order specifying
that a father’s visitation was to be “facilitated” by the child’s therapist and would only
begin “when father’s chosen therapist determined father had made ‘satisfactory progress
for a time.’” The court rejected father’s argument that the order gave the therapists
absolute authority to determine whether visitation should occur, noting that it would have
been within the bounds of the lower court’s discretion to deny visitation entirely. An
order permitting visitation within very strict parameters, including a determination by
father’s therapist that father had made sufficient progress in his own therapy was also
within the court’s discretion and did not amount to an improper delegation of the court’s
discretion. (Id. at pp. 213-214.)
       The relevant text of the dependency court’s visitation order stated that mother was
to have a “[m]aximum of one visit per month for two hours supervised[,]” “[t]here shall
be no fewer than 2 monitors, previously approved by Father, present at all times during
each and every visit[,]” and “[a]ny face-to-face visits shall take place in the state of New
Jersey only, unless approved by Father. Under no circumstances shall Mother’s visits
exceed one, two-hour visit per month.” Mother contends the dependency court abused its
discretion by improperly delegating to father and E.M. power to determine whether
mother may visit E.M. at all. Mother argues that by specifying a maximum number of
visits, rather than a minimum, and by stating that any face-to-face visits are to take place
in New Jersey unless approved by father, the court implicitly gave father authority to
refuse visitation. Mother also contends the court abused its discretion by requiring two
monitors who must be approved by father.
       By setting a maximum limit on in-person visitation, the dependency court was
correctly making an informed decision based on the best interests of the child, seeking to
protect E.M. from the potential emotional distress of an extended face-to-face interaction.
Mother’s history of contentiousness about the scheduling and length of phone calls,
together with her combativeness during the calls, had already led E.M. to request a
decrease from two calls per week to once per week. The reporter’s transcript reflects the


                                             13
court’s consideration of E.M.’s best interests, in light of mother’s statements and actions
during the dependency proceedings. Mother’s counsel objected to the burden of
permitting only one visit per month and requested the court to permit mother to see the
child a couple of times a week if she was only in New Jersey for a week. The court
responded: “It may seem onerous but the evidence before the court has been that this
mother has – and in this latest report with all of the attachments in this report, and the
statements mother has been making, the e-mails that mother has been doing, the conduct
that’s occurred is clearly dilatorius [sic] to this child and for that reason the court is
making a limited order of visits for the mother with the child once a month.” The court
further explained the basis for its order, pointing out that mother “hasn’t participated in
any of the court orders which would assist her in reuniting with her child. She has taken
no efforts to do any of that. So I think based on the evidence before me this – anything
more than that would put this child at risk, that’s what the order is going to be.” The
court’s order setting a limit on in-person visitation does not imply that mother has no
visitation rights. To the contrary, she continues to enjoy phone visitation with E.M. once
a week and has the opportunity to see her child in person for two hours per month,
provided she travels to New Jersey and identifies two monitors acceptable to father. We
find these restrictions appropriate in light of mother’s past behavior.
       There is nothing in the record to support mother’s contention that father will
refuse to approve an in-person visit or a qualified monitor. (See, e.g., In re Christopher
H. (1996) 50 Cal. App. 4th 1001, 1010 [order for “reasonable” visitation with incarcerated
parent was appropriate and must be read as preventing social services agency from
arbitrarily determining that visitation between father and child during father’s
incarceration is “unreasonable.”] There is no evidence that father ever objected to phone
or in-person visitation. In requiring father’s approval for visits outside of New Jersey, the
dependency court properly delegated to father authority to determine the place of
visitation, not whether a visit could take place at all. Mother’s argument also ignores the
fact that her own unreasonable demands have impeded her ability to visit E.M. Between
November 2012 and May 2013, mother did not visit E.M. in New Jersey, despite a court


                                               14
order permitting her to do so. Instead, mother e-mailed the Department making proposals
that ranged from a two-day visit in Las Vegas to a one week visit in California to two full
days visiting with E.M. in New Jersey at the Department’s expense.
       We do not find the dependency court’s limitations on mother’s visits to be
arbitrary or capricious in light of mother’s repeated violations of court orders as well as
her combative approach to visitation during the pendency of the case.


                                      DISPOSITION


       The order is affirmed.




              KRIEGLER, J.




We concur:




              TURNER, P. J.




              MOSK, J.




                                             15